Order granting a preference in the trial of a personal injury action reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, without costs. Since the plaintiff and the defendants are not residents of Orange county, in which the venue is laid, the plaintiff may not have a preference granted to him. (Caulfield v. Weil, 232 App. Div. 828; Kupfer v. E. A. White Organization, Inc., 230 id. 731; Defina v. Lehigh Valley Railroad Company, 211 id. 870; Chopak v. Olvany, 235 id. 743.) The defendants, being foreign corporations, are not residents of Orange county even though they possess a certificate authorizing them to do business in .the State. (Remington & Sherman Co. v. Niagara Bank, 54 App. Div. 358.) The rule that a railroad corporation (foreign or domestic) may be sued in any county through which its railroad is operated is confined to railroad corporations. (General Baking Co. v. Daniell, 181 App. Div. 501; Polley v. Lehigh Valley Railroad Co., 138 id. 636; Poland v. United Traction Co., 88 id. 281.) Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.